Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 1 of 259




               EXHIBIT A
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 2 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 3 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 4 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 5 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 6 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 7 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 8 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 9 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 10 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 11 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 12 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 13 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 14 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 15 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 16 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 17 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 18 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 19 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 20 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 21 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 22 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 23 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 24 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 25 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 26 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 27 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 28 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 29 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 30 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 31 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 32 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 33 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 34 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 35 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 36 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 37 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 38 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 39 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 40 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 41 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 42 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 43 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 44 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 45 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 46 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 47 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 48 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 49 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 50 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 51 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 52 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 53 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 54 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 55 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 56 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 57 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 58 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 59 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 60 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 61 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 62 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 63 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 64 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 65 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 66 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 67 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 68 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 69 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 70 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 71 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 72 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 73 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 74 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 75 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 76 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 77 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 78 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 79 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 80 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 81 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 82 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 83 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 84 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 85 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 86 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 87 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 88 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 89 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 90 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 91 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 92 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 93 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 94 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 95 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 96 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 97 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 98 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 99 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 100 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 101 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 102 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 103 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 104 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 105 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 106 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 107 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 108 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 109 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 110 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 111 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 112 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 113 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 114 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 115 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 116 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 117 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 118 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 119 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 120 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 121 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 122 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 123 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 124 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 125 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 126 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 127 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 128 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 129 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 130 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 131 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 132 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 133 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 134 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 135 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 136 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 137 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 138 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 139 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 140 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 141 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 142 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 143 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 144 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 145 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 146 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 147 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 148 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 149 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 150 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 151 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 152 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 153 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 154 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 155 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 156 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 157 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 158 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 159 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 160 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 161 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 162 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 163 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 164 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 165 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 166 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 167 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 168 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 169 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 170 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 171 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 172 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 173 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 174 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 175 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 176 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 177 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 178 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 179 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 180 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 181 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 182 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 183 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 184 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 185 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 186 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 187 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 188 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 189 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 190 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 191 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 192 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 193 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 194 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 195 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 196 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 197 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 198 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 199 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 200 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 201 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 202 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 203 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 204 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 205 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 206 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 207 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 208 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 209 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 210 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 211 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 212 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 213 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 214 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 215 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 216 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 217 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 218 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 219 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 220 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 221 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 222 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 223 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 224 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 225 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 226 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 227 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 228 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 229 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 230 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 231 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 232 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 233 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 234 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 235 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 236 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 237 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 238 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 239 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 240 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 241 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 242 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 243 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 244 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 245 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 246 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 247 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 248 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 249 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 250 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 251 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 252 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 253 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 254 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 255 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 256 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 257 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 258 of 259
Case 4:20-cv-01478 Document 1-2 Filed on 04/24/20 in TXSD Page 259 of 259
